Per Curiam.
The respondent was retained to prosecute two claims against two insurance companies. He thereafter settled both cases but failed to disclose that fact to his client until after hearings had been commenced before the grievance committee of the petitioner. The respondent contended that there was a dispute with his client as to the amount to which she was entitled and also testified that he placed the money in the Harriman National Bank which was closed, leaving him with insufficient funds. The referee has found that the charges are sustained by the evidence.
The respondent should be suspended for one year with leave to apply for reinstatement at the expiration of that term upon proof of his compliance with the conditions incorporated in the order.
Present — Martin, P. J., McAvoy, O’Malley, Townley and Glennon, JJ.
Respondent suspended for one year.